Pursuant to the provisions of law (N. Y. Const., art. VI, § 4; Judiciary Law, § 90; CPLR 9401), James M. Pedowitz, Esq., a practicing lawyer of Nassau County, is hereby appointed as a member of the Committee on Character and Fitness for the Second, Tenth and Eleventh Judicial Districts, to investigate the character and fitness of applicants in said districts for admission to practice as attorneys and counselors at law in the courts of this State, such appointment to take effect as of May 11, 1973. Rabin, P. J., Hopkins, Munder, Martuscello, Latham, Shapiro, Gulotta, Christ, Brennan and Benjamin, JJ., concur.